DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Dec. 01, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-19 are rejected.
	
Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (applicant supplied reference) and in further view of Hidaka et al (JP Pub: 09201747).
Regarding claim 1 (currently amended), Fukuda teaches: A print management device comprising: an estimation unit that estimates a completion prediction time of a print process that is planned in advance according to a processing capability of a 

Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 1, wherein the recovery time is calculated based on a statistical value obtained by statistical analysis of records of time needed to deal with the abnormality at previous occurrences of the abnormality [p0039].
Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 2, wherein the statistical value is obtained by statistical analysis of records of time needed to deal with the abnormality at previous occurrences of the abnormality in a plurality of printing devices including the printing device [p0013, p0037, p0039].  Therefore, given Fukuda’s prescription on history records of recovery time from abnormalities and exemplification on connecting multiple printers, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching to record recovery time from abnormality in the multiple printers connected for the purpose of future operation prediction and utilization of each of the printers.

Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 1, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076].Regarding claim 5 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 2, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076]. 	Regarding claim 6 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 3, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076].
Regarding claim 7 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 4, wherein the one or more workers who deal with the abnormality include a plurality of workers, and the estimation unit estimates the completion prediction time based on a number of the plurality of workers and the recovery time of each of the plurality of workers [claim 12, p0076 (For instance, a paper jam may occur several times during a process and multiple operators may happen to correct the jams and estimation would be based on recovery time of each of the operators.)].  Therefore, it would have been obvious to a skilled in the art before the effective filing date of the claimed invention to apply Fukuda’s teaching to a scenario of multiple errors to be encountered by multiple operators with different recovery time for overall time estimation.Regarding claim 8 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 1, wherein the recovery time is set with respect to a type of the abnormality [claim 11, p0054, p0073, p0074]. 	Regarding claim 9 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda further teaches: The print management device according to claim 1, wherein the abnormality causes a delay in a period during which the print process is performed [claims 9 and 11].

Claim 19 has been analyzed and rejected with regard to claim 1 and in accordance with Fukuda’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute a process for print management [p0078].

5.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (applicant supplied reference) and in further view of Rai et al (US Pub: 2013/0128303) (applicant supplied reference) and Hidaka et al (JP Pub: 09201747). 	Claim 10 (original) has been analyzed and rejected with regard to claim 1.  Fukuda does not specify a second printer.  In the same field of endeavor, Rai et al further teaches: at least one second printing device which is different from the at least one first printing device is assigned to the printing in addition to the at least one first .
Therefore, given Fukuda’s prediction on printing time based on printer’s actual capability data and Rai et al’s prescription on evaluating two printers’ process speed, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to determine combined processing time of multiple printers for estimating completion time of a print job.
Fukuda does not apply actual performance information when the printer is printing.  In the same field of endeavor in terms of obtaining actual performance during performing, Hidaka et al teaches: the completion prediction time of the print process based on actual performance information on a processing capability of the at least one first printing device from a time when the at least one first printing device starts the printing in the print process to a time when the at least one second printing device starts the printing in the print process [abstract].  Hidaka et al calculates completion time 
 	Regarding claim 11 (original), the rationale applied to the rejection of claim 10 has been incorporated herein.  Rai et al further teaches: The print management device according to claim 10, wherein the estimation unit selects a printing device having a same characteristic relating to printing as the at least one first printing device among a plurality of printing devices as the second printing device, and estimates the completion prediction time of the print process [p0057-p0059]. 	Regarding claim 12 (original), the rationale applied to the rejection of claim 11 has been incorporated herein.  Rai et al further teaches: The print management device according to claim 11, wherein the characteristic includes at least one of a print method, a type of a recording medium, and a color type used for the printing device [p0031, .
6.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (applicant supplied reference), Rai et al (US Pub: 2013/0128303) (applicant supplied reference), and Hidaka et al (JP Pub: 09201747); and in further view of Tetsu (JP Pub: 07-168684). 	Regarding claim 13 (original), the rationale applied to the rejection of claim 10 has been incorporated herein.  Fukuda in view of Rai et al and Hidaka et al further teaches: The print management device according to claim 10, wherein the notification unit notifies that a printing device which is estimated based on the actual performance information among the plurality of printing devices is at least one candidate for the at least one second printing device, and the estimation unit estimates the completion prediction time of the print process based on the actual performance information of the first printing device, and the statistical information on the processing capability of the second printing device which is selected by an administrator from the at least one candidate for the second printing device which is notified by the notification unit [Fukuda: claim 1, Rai: p0055-p0059, Hidaka: abstract].  
Given Fukuda in view of Hidaka et al’s teaching on estimating job completion time based on data from actual experimentation and Rai et al’s disclosure on selecting multiple compatible printers based on their capabilities for completing one print job based on each corresponding printing rate, it would have been obvious to combine the teaching of all to predict the overall printing time from the combined printers.
However, Fukuda in view of Rai et al and Hidaka et al does not indicate that the 
Regarding claim 14 (original), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 13.
Regarding claim 15 (original), the rationale applied to the rejection of claim 12 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 13. 	Regarding claim 16 (original), the rationale applied to the rejection of claim 13 has been incorporated herein.  Tetsu further teaches: The print management device according to claim 13, wherein the at least one candidate includes a plurality of candidates, and in a case where the administrator selects a printing device from the 
Regarding claim 17 (original), the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claim 16.
Regarding claim 18 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 16.
Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674